FILED
                            NOT FOR PUBLICATION                               SEP 30 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50047

               Plaintiff - Appellee,             D.C. No. 3:09-cr-01971-W

  v.
                                                 MEMORANDUM*
MIKHAIL L. FELDMAN,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Thomas J. Whelan, District Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Mikhail L. Feldman appeals from the district court’s judgment and

challenges a special condition of supervised release imposed upon revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Feldman contends that the district court erred by imposing a special

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
condition of supervised release that requires him to submit to warrantless searches

“without reasonable or probable cause.” Specifically, he argues that (1) the court

improperly imposed the condition on the basis of a blanket policy rather than

Feldman’s individual circumstances, (2) the court failed to respond to Feldman’s

arguments against the condition, and (3) the record did not support the need for the

condition. We review for abuse of discretion, see United States v. Betts, 511 F.3d
872, 876 (9th Cir. 2007), and find none. The record reflects that the court

considered Feldman’s arguments and adequately explained why the condition was

necessary in this case. Morever, in light of Feldman’s multiple violations of

supervised release, the condition is reasonably supported by the need for deterrence

and protection of the public. See 18 U.S.C. § 3583(d). Under these circumstances,

the search condition cannot be said to be an abuse of discretion. See Betts, 511
F.3d at 876.

      AFFIRMED.




                                          2                                     14-50047